Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 07, 2017

The Court of Appeals hereby passes the following order:

A17D0254. DOUGLAS S. DAVIS v. PENNY C. DAVIS.

      Upon review, Douglas S. Davis’s application for discretionary appeal is hereby
GRANTED, and Penny C. Davis’s motion to dismiss the application is DENIED.
Douglas Davis shall have ten days from the date of this order to file his notice of
appeal in the trial court. See OCGA § 5-6-35 (g). The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/07/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.